Case 17-04735      Doc 62    Filed 09/06/19 Entered 09/06/19 17:40:07           Desc Main
                               Document     Page 1 of 1

                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 IN RE:                                      )
                                             )
 Sabahuddin Omar Mirza                      )     CASE NO. 17-04735
                                             )
                                             )
          DEBTOR                            )


 Date: September 6, 2019

                                 NOTICE OF DEFAULT

 To: Sabahuddin Omar Mirza 1135 S. Summit Ave Villa Park, IL 60181
 Sulaiman LawGroup, Ltd. 2500 S. Highland Ave Suite 200 Lombard, IL 60148
 Glenn B Stearns 801 Warrenville Road Suite 650 Lisle, IL 60532

 Please be advised that pursuant to the Order of Court entered November 30, 2017
 specifying the manner in which the Automatic Stay may be modified in the event of a
 two month default, attached hereto, the Automatic Stay will be modified fourteen (14)
 days from the date of this Notice unless the entire default, currently $14,626.48 post-
 petition, is paid to Draper and Kramer Mortgage Corporation by certified check or money
 order payable to Creditor and tendered to the below address on or before September 20,
 2019.

                                             Attorney for Draper and Kramer Mortgage Corporation

                                            /s/Michael Dimand
                                            Michael Dimand

 I, MICHAEL DIMAND, an attorney, certify that I served the above-named parties by
 placing a copy of the Notice of Default in an envelope, correctly addressed and mailing
 same by regular mail, postage pre-paid in the U.S. Mail chute at 125 E. Lake St.,
 Bloomingdale, Illinois before the hour of 5:00 p.m. on September 5, 2019.


                                             /s/Michael Dimand
                                             Michael Dimand

 Michael Dimand
 The Wirbicki Law Group
 33 W. Monroe St., Suite 1540
 Chicago, IL 60603
 (847) 641-5177


    THIS COMMUNICATION IS FROM A “DEBT COLLECTOR” (15 USC 1692a)
